IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                  Fifth Circuit

                                               FILED
                                                               April 7, 2009
                               No. 08-10328
                                                         Charles R. Fulbruge III
                                                                 Clerk




NORMAN UTLEY; JOHN ALVAREZ; LARRY BOYD;
RICHARD GARCIA; GORDON GUERRA; WALTER GOVE;
DANNY HUNTER; TOMMY MERRILL; ALFRED PREISSLER;
DEBRA MCIVER; VERONICA MONTICOLOMBI; MICHAEL SCHWARZ;
AARON SMITH; DAVID TUTTLE; JEFF VON SCHMITTOU,

                                        Plaintiffs-Appellants,

versus

MCI, INC.; MCI WORLD COM COMMUNICATIONS, INC.;
MCI NETWORK SERVICES, INC.,

                                        Defendants-Appellees.




                Appeal from the United States District Court
                     for the Northern District of Texas
                              No. 3:05-CV-46
                                       No. 08-10328

Before SMITH, GARZA, and CLEMENT, Circuit Judges.
PER CURIAM:*


       The plaintiffs are several of the thousands of employees laid off by MCI,
Inc. (“MCI”), from 2001 through 2004 pursuant to reductions in force (“RIF’s”).
They allege that they were chosen for the RIF’s because of their age, in violation
of the Age Discrimination in Employment Act of 1967, 29 U.S.C. § 623, and that
MCI retaliated by failing to re-hire them after they had filed age discrimination
claims with the Equal Employment Opportunity Commission. The district court
entered summary judgment for MCI.
       The district court carefully explained its ruling in an impressive opinion
of more than one hundred pages. The court examined each plaintiff’s claim and
analyzed why he or she is not entitled to relief. We have reviewed the briefs and
applicable law and pertinent portions of the record and have heard the argu-
ments of counsel. The judgment is AFFIRMED, essentially for the reasons given
by the district court.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.

                                              2